EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linlin Cao on 6/14/2021 and 6/16/2021.

The application has been amended as follows: 
Replaced the claims with the following list of claims:
1.	(Currently Amended) A bipolar plate arranged to face an electrode 
	a flow passage that is provided on at least one of front and back surfaces of the bipolar plate and along which [[the]] electrolyte is circulated,
	wherein the flow passage provided on the at least one of the front and back surfaces of the bipolar plate includes
	an introduction path along which the electrolyte is introduced and a discharge path that does not communicate with and is independent of the introduction path and along which the electrolyte is discharged, [[and]]
	wherein at least one of the introduction path and the discharge path includes an inclined groove that non-orthogonally intersects a long side and a short side of an imaginary rectangle that includes an outer edge of the bipolar plate, and
wherein the inclined groove is continuous.

2.	(Currently Amended) A bipolar plate arranged to face an electrode 
	a flow passage that is provided on each of front and back surfaces of the bipolar plate and along which [[the]] electrolyte is circulated,
	wherein the flow passage provided on at least one of the front and back surfaces of the bipolar plate includes
	an introduction path along which the electrolyte is introduced and a discharge path that does not communicate with and is independent of the introduction path and along which the electrolyte is discharged,
	wherein at least one of the introduction path and the discharge path includes an inclined groove that non-orthogonally intersects a long side and a short side of an imaginary rectangle that includes an outer edge of the bipolar plate, [[and]]
	wherein the bipolar plate includes a pair of grooves arranged to intersect in a see-through plan view of the front and back surfaces of the bipolar plate, the pair of grooves including the inclined groove provided on one surface of the bipolar plate and a groove that forms the flow passage on another surface of the bipolar plate, and 
wherein the inclined groove is continuous.

3.	(Previously Presented) The bipolar plate according to Claim 1,
wherein the flow passage provided on the at least one of the front and back surfaces includes at least one pair of inclined grooves that are arranged next to each other, the pair of inclined grooves including the inclined groove included in the introduction path and the inclined groove included in the discharge path.

4.	(Original) The bipolar plate according to Claim 3,
wherein the flow passage provided on the at least one of the front and back surfaces is configured such that the introduction path and the discharge path each include a plurality of the inclined grooves, and includes an interdigitating region in which the inclined grooves included in the introduction path and the inclined grooves included in the discharge path are arranged to interdigitate with each other.

5.	(Previously Presented) The bipolar plate according to Claim 1,
wherein one end of the inclined groove opens at a peripheral edge of the bipolar plate.

6.	(Currently Amended) The bipolar plate according to Claim 1,
wherein the introduction path includes
	a distributing groove that opens along a peripheral edge of the bipolar plate, the distributing groove being connected to one end of groove groove 
	wherein the discharge path includes
	a collecting groove that opens along the peripheral edge of the bipolar plate at a side opposite to a side at which the distributing groove is provided, the collecting groove being connected to one end of groove groove 

7.	(Previously Presented) The bipolar plate according to Claim 1,
wherein one end and another end of the inclined groove are shifted from each other by a distance greater than or equal to a groove width of the inclined groove.

8.	(Previously Presented) The bipolar plate according to Claim 1,
wherein the inclined groove has an inclination angle of 1° or more.

9.	(Previously Presented) The bipolar plate according to Claim 1,
wherein the inclined groove has an inclination angle of 40° or less.

10.	(Previously Presented) A cell stack comprising:
the bipolar plate according to Claim 1.

11.	(Original) The cell stack according to Claim 10, comprising:
a battery cell including a pair of bipolar plates which each include the inclined groove on at least one of the front and back surfaces,
	wherein the pair of bipolar plates are arranged such that the inclined groove provided on a surface of one of the bipolar plates that faces a positive electrode and the inclined groove provided on a surface of another one of the bipolar plates that faces a negative electrode intersect.

12.	(Previously Presented) A redox flow battery comprising:
the cell stack according to Claim 10.

13.	(Previously Presented) The bipolar plate according to Claim 2,
wherein the flow passage provided on the at least one of the front and back surfaces includes at least one pair of inclined grooves that are arranged next to each other, the pair of inclined grooves including the inclined groove included in the introduction path and the inclined groove included in the discharge path.

14.	(Previously Presented) The bipolar plate according to Claim 13,
	wherein the flow passage provided on the at least one of the front and back surfaces is configured such that the introduction path and the discharge path each include a plurality of the inclined grooves, and includes an interdigitating region in which the inclined grooves included in the introduction path and the inclined grooves included in the discharge path are arranged to interdigitate with each other.

15.	(Previously Presented) The bipolar plate according to Claim 2,
	wherein one end of the inclined groove opens at a peripheral edge of the bipolar plate.

16.	(Previously Presented) The bipolar plate according to Claim 2,
	wherein the introduction path includes
a distributing groove that opens along a peripheral edge of the bipolar plate, the distributing groove being connected to one end of each of a plurality of the inclined grooves included in the introduction path and supplying the electrolyte to each of the inclined grooves, and
	wherein the discharge path includes
	a collecting groove that opens along the peripheral edge of the bipolar plate at a side opposite to a side at which the distributing groove is provided, the collecting groove being connected to one end of each of a plurality of the inclined grooves included in the discharge path and collectively discharging the electrolyte from the inclined grooves.

17.	(Previously Presented) The bipolar plate according to Claim 2,
wherein one end and another end of the inclined groove are shifted from each other by a distance greater than or equal to a groove width of the inclined groove.

18.	(Previously Presented) The bipolar plate according to Claim 2,
	wherein the inclined groove has an inclination angle of 1° or more.

19.	(Previously Presented) The bipolar plate according to Claim 2,
	wherein the inclined groove has an inclination angle of 40° or less.

20.	(Previously Presented) A cell stack comprising:
	the bipolar plate according to Claim 2.

21.	(Previously Presented) The cell stack according to Claim 20, comprising:
	a battery cell including a pair of bipolar plates which each include the inclined groove on at least one of the front and back surfaces,
	wherein the pair of bipolar plates are arranged such that the inclined groove provided on a surface of one of the bipolar plates that faces a positive electrode and the inclined groove provided on a surface of another one of the bipolar plates that faces a negative electrode intersect.

22.	(Previously Presented) A redox flow battery comprising:
	the cell stack according to Claim 20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Warszawski (US 4,631,239) teaches a bipolar plate along which electrolyte is circulated, the 
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							6/17/2021Primary Examiner, Art Unit 1725